IN THE
                          TENTH COURT OF APPEALS

                                     No. 10-11-00429-CR

WILLIE EUGENE PRESTON,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                            From the 54th District Court
                             McLennan County, Texas
                            Trial Court No. 2010-1080-C2


                           MEMORANDUM OPINION


       Willie Eugene Preston was convicted of the offense of continuous sexual abuse of

a child and sentenced to life in prison. TEX. PEN. CODE ANN. § 21.02 (West Supp. 2011).

Preston complains that the evidence was insufficient for the trial court to have assessed

attorney's fees and investigator's fees pursuant to Mayer v. State. Mayer v. State, 309
S.W.3d 552 (Tex. Crim. App. 2010).          The State concedes that the evidence was

insufficient to support that assessment. We agree that the evidence was insufficient.

Preston’s sole issue is sustained.
Conclusion

        The evidence was insufficient for the trial court to have assessed attorney’s fees

and investigator's fees in the judgment; therefore, that assessment is deleted and

judgment is rendered that the amount of costs owed by Preston is $700.00.              As

modified, the judgment of conviction is affirmed.




                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Modified, and as Modified, Affirmed
Opinion delivered and filed August 9, 2012
Do not publish
[CRPM]




Preston v. State                                                                    Page 2